United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2723
                                     ___________

Jerry M. Bass; Bonnie Bass,               *
                                          *
             Appellees,                   *
                                          *   Appeal from the United States
      v.                                  *   District Court for the
                                          *   Western District of Missouri.
General Motors Corporation,               *
                                          *
             Appellant.                   *
                                     ___________

                           Submitted: February 12, 1998

                                 Filed: July 24, 1998
                                     ___________

Before WOLLMAN and HANSEN, Circuit Judges, and DAVIS,1 District Judge.
                         ___________

WOLLMAN, Circuit Judge.

       General Motors Corporation appeals from the judgment entered by the district
court2 on the jury verdict in favor of Jerry M. Bass and Bonnie Bass on their claim of
strict product liability. General Motors contends that the district court erred in denying



      1
        The HONORABLE MICHAEL J. DAVIS, United States District Judge for the
District of Minnesota, sitting by designation.
      2
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
its alternative motions for judgment as a matter of law or for a new trial. General
Motors also contends that the court erred in refusing to dismiss this action with
prejudice as a sanction for the Basses’ failure to preserve relevant evidence. Because
the record contains sufficient evidence to support the jury’s verdict, and because we
find no abuse of discretion in the district court’s ruling on sanctions, we affirm.

                                           I.

       On June 10, 1986, Jerry Bass was returning to his home in Columbia, Missouri,
in his wife’s 1986 Oldsmobile Cutlass Ciera when he observed an approaching Dodge
sedan in the opposing lane. The driver of the Dodge seemed to lose control of the
vehicle, and it swerved across the road into the oncoming lane, colliding with Bass’s
vehicle and causing the Ciera to strike a third vehicle parked on the side of the street.
Bass was thrown forward into the windshield, striking his head and leaving a jagged
“starburst” imprint on the glass. He suffered a closed head injury, resulting in
permanent damage to the brain. The driver of the Dodge, a young male, fled the scene
of the accident on foot and was never identified or apprehended by police.3

      The Basses originally filed this action in the circuit court of Jackson County,
Missouri. The suit was voluntarily dismissed and subsequently refiled in district court.
The Basses prosecuted the case on the theory that the seatbelt system in the Ciera was
designed with a dangerous structural defect. The seatbelt system incorporated what
General Motors termed a “window shade comfort feature,”4 a device that permitted the

      3
         At the scene of the accident, Bass was initially assisted by Sylvester Tart, a
witness to the collision. Tart unbuckled Bass’s seatbelt and helped Bass from the car.
Tart later learned that the Dodge sedan that caused the accident was owned by his
sister, from whom it had been recently stolen.
      4
        This industry term refers to the method by which the tension in the shoulder
strap of the seatbelt can be released. As explained by plaintiffs’ expert witness:


                                          -2-
retractor spring to be compromised, eliminating the constant tension that would
otherwise exist, and allowing for excessive slack to develop in the shoulder strap of the
driver’s seatbelt. According to the Basses’ theory, when excessive slack is allowed to
develop, the seatbelt becomes too loose to restrain the driver properly, resulting in
diminished protection and a greater risk of serious injury in the event of an accident.
The Basses contended that this alleged design defect caused or enhanced the injuries
Jerry Bass suffered in the accident. They sought to hold General Motors liable for
those injuries under theories of negligence and strict product liability.5

       After the district court resolved a dispute involving sanctions, the details of
which are set forth later in this opinion, the case proceeded to trial. At the close of
plaintiffs’ case, General Motors moved for judgment as a matter of law, which the
court denied. The court denied a similar motion by General Motors at the close of all
evidence, but did rule that the Basses could not submit a claim for punitive damages to
the jury. The jury returned a verdict in favor of General Motors on the negligence
claim and in favor of the Basses on their strict product liability claim, awarding
$1,170,000 to Jerry Bass for his injuries and $75,000 to Bonnie Bass for loss of
consortium. The court entered judgment on the verdicts, denying a renewed motion by
General Motors for judgment as a matter of law or, alternatively, a new trial.



      [T]he industry calls it a window shade because the means by which the
      belt is locked up is similar to what we have in a roll-up window shade in
      a home where you pull it down slowly and give a little jerk at the bottom
      and it locks at that point. And then if we want to unlock it, we just pull
      it down a little bit, it releases it and you can roll it up.

Trial Transcript, Vol. IV at 598.
      5
        The Basses additionally sought to assign liability to General Motors premised
upon its failure to equip the Ciera with a driver’s side airbag system. The court granted
summary judgment on that claim, holding that it was barred by the applicable statute
of limitations.

                                          -3-
                                           II.

       We review a motion for judgment as a matter of law de novo, applying the same
standard as that employed by the district court. See Manning v. Metropolitan Life Ins.
Co., Inc., 127 F.3d 686, 689 (8th Cir. 1997). A post-verdict motion for judgment as
a matter of law requires the court to determine whether the record contains sufficient
evidence to support the jury’s verdict. See McKnight v. Johnson Controls, Inc., 36
F.3d 1396, 1400 (8th Cir. 1994). “In determining whether a plaintiff has made a
submissible case, we must examine the sufficiency of the evidence in the light most
favorable to the plaintiff and view all inferences in his or her favor.” Pree v. Brunswick
Corp., 983 F.2d 863, 866 (8th Cir. 1993). “Judgment as a matter of law is appropriate
only when all of the evidence points one way and is ‘susceptible of no reasonable
inference sustaining the position of the nonmoving party.’” McKnight, 36 F.3d at 1400
(quoting White v. Pence, 961 F.2d 776, 779 (8th Cir. 1992)).

       The denial of motion for a new trial under Fed. R. Civ. P. 59(a) is reviewed with
great deference to the district court’s ruling and will not be reversed in the absence of
a clear abuse of discretion. See McKnight, 36 F.3d at 1400. “The key question is
whether a new trial should have been granted to avoid a miscarriage of justice.” Id.

       General Motors claims that the Basses failed to establish a submissible claim for
strict product liability based on the theory variously known as “enhanced injury,”
“second collision,” or “crashworthiness” liability. As we explained in Polk v. Ford
Motor Co.:

      The second collision doctrine, enhanced injury doctrine, or defect-
      enhancing doctrine, as it is variously called, is the legal concept which
      imposes liability based on the construction or design of a product which
      causes enhanced or greater injuries in the course of or following an initial
      accident or collision brought about by some independent cause.


                                           -4-
529 F.2d 259, 264 (8th Cir. 1976) (en banc); see also Hofer v. Mack Trucks, Inc., 981
F.2d 377, 383 (8th Cir. 1992).

       This doctrine has its roots in Larsen v. General Motors Corp., 391 F.2d 495 (8th
Cir. 1968), in which we held that an automobile manufacturer “is under a duty to use
reasonable care in the design of its vehicle to avoid subjecting the user to an
unreasonable risk of injury in the event of a collision.” Id. at 502. In explaining the
potential liabilities of an automobile manufacturer that failed to exercise reasonable
care in the design and construction of a vehicle, we stated:

       Any design defect not causing the accident would not subject the
       manufacturer to liability for the entire damage, but the manufacturer
       should be liable for that portion of the damage or injury caused by the
       defective design over and above the damage or injury that probably would
       have occurred as a result of the impact or collision absent the defective
       design.

Id. at 503 (emphasis supplied).

       Since Larsen, two competing frameworks have emerged. In Huddell v. Levin,
537 F.2d 726 (3d Cir. 1976), the Third Circuit explained that in an enhanced injury or
crashworthy case a plaintiff must prove: (1) that a practicable alternative, safer design
existed; (2) what injuries, if any, would have resulted if the alternative, safer design had
been used; and (3) some method of establishing the extent of enhanced injuries
attributable to the defective design. See id. at 737-38. The court rejected the idea that
a manufacturer might be liable for the totality of a plaintiff’s injuries if those injuries
were deemed indivisible: “We simply do not accept the proposition that suing for
wrongful death suffices to convert limited, second collision, enhanced injuries liability
into plenary liability for the entire consequences of an accident which the automobile
manufacturer played no part in precipitating.” Id. at 739.


                                            -5-
       The second approach is reflected in Mitchell v. Volkswagenwerk, AG, 669 F.2d
1199 (8th Cir. 1982), in which we predicted that in an enhanced injury liability case
involving an indivisible injury, the Minnesota courts would reject the rationale of
Huddell, see id. at 1207-08, as well as the notion that an injured victim should have the
burden of proving the injuries he probably would have suffered in an accident absent
the alleged defect:

      Thus we conclude that under Minnesota law the plaintiffs’ burden of
      proof should be deemed satisfied against the manufacturer if it is shown
      that the design defect was a substantial factor in producing damages over
      and above those which were probably caused as a result of the original
      impact or collision. Furthermore, the extent of the manufacturer’s liability
      depends upon whether or not the injuries involved are divisible such that
      the injuries can be clearly separated and attributed either to the
      manufacturer or the original tortfeasor. If the manufacturer’s negligence
      is found to be a substantial factor in causing an indivisible injury such as
      paraplegia, death, etc., then absent a reasonable basis to determine which
      wrongdoer actually caused the harm, the defendants should be treated as
      joint and several tortfeasors.

Id. at 1206.

       General Motors contends that the standard of proof for enhanced injury or
second collision liability articulated in Larsen was not met because the Basses failed
to prove the extent to which, if at all, any alleged defect in the Ciera’s seatbelt system
enhanced the injuries that Jerry Bass would have otherwise suffered as a result of the
accident. General Motors further maintains that it can be held liable only for those
enhanced injuries proven to have been caused by the alleged defect, rather than Bass’s
injuries as a whole.

    Missouri law controls in this diversity action. See American Eagle Ins. Co. v.
Thompson, 85 F.3d 327, 330 (8th Cir. 1996). We review the district court’s

                                           -6-
interpretation of Missouri law de novo. See Salve Regina College v. Russell, 499 U.S.
225, 231-32 (1991). In resolving any substantive issues of state law, we are bound by
the decisions of the Missouri Supreme Court. See Kovarik v. American Family Ins.
Group, 108 F.3d 962, 964 (8th Cir. 1997); Adams v. Fuqua Indus., Inc., 820 F.2d 271,
278 (8th Cir. 1987) (“We look to the highest court of the state as the final authority on
state law”). If the Missouri Supreme Court has not spoken on a particular issue, “we
may consider relevant state precedent, analogous decisions, considered dicta, . . . and
any other reliable data.” Kovarik, 108 F.3d at 964 (quoting Ventura v. Titan Sports,
Inc., 65 F.3d 725, 729 (8th Cir. 1995)).

                                            III.

      The Missouri Supreme Court has adopted the view of strict liability set forth in
Restatement (Second) of Torts § 402A (1965). See Pree, 983 F.2d at 865; Keener v.
Dayton Elec. Mfg. Co., 445 S.W.2d 362, 364 (Mo. 1969). This doctrine applies in
defective design cases. See Pree, 983 F.2d at 865; Nesselrode v. Executive Beechcraft,
Inc., 707 S.W.2d 371, 375 (Mo. 1986) (en banc); Blevins v. Cushman Motors, 551
S.W.2d 602, 606 (Mo. 1977) (en banc). Such liability imposes a duty upon a
manufacturer not to introduce an unreasonably dangerous product into commerce,
whether the danger arises from defective manufacture, defective design, or a failure to
warn of danger. See Magnuson by Mabe v. Kelsey-Hayes Co., 844 S.W.2d 448, 455
(Mo. Ct. App. 1992); Peters v. Johnson & Johnson Prod., Inc., 783 S.W.2d 442, 444
(Mo. Ct. App. 1990).

        To prevail under a strict liability theory in a defective design case, plaintiffs must
prove four elements: (1) the product was sold in the course of the defendant’s business;
(2) at that time, the product was in a defective condition unreasonably dangerous when
put to a reasonably anticipated use; (3) the product was put to use in a reasonably
anticipated manner; and (4) the plaintiff was damaged as a direct result of a defective
condition which existed at the time the product was sold. See Pree, 983 F.2d at 865;

                                             -7-
Mulligan v. Truman Med. Ctr., 950 S.W.2d 576, 579 (Mo. Ct. App. 1997); Fahy v.
Dresser Indus., Inc., 740 S.W.2d 635, 637-38 (Mo. 1987) (en banc); Mo. Ann Stat. §§
537.760 et seq. (West 1988). It is the last of these elements with respect to which
General Motors challenges the sufficiency of the evidence regarding causation and
damages.

       In Polk, we predicted that the Missouri courts would recognize the concept of
enhanced injury or second collision liability. We stated a view consistent with our
decision in Larsen:

      The appellees observe correctly that the negligent driver of the other car
      was a joint tortfeasor with Ford in respect to the enhanced injuries since
      there was no sufficient intervening cause to limit the driver’s liability. On
      the other hand, Ford was not a joint tortfeasor in respect to any damages
      occurring prior to the fire; it is only the enhanced injuries for which Ford
      may be held liable in this case. Larsen v. General Motors Corp., supra,
      391 F.2d at 503; see Passwaters v. General Motors Corp., 454 F.2d 1270,
      1273-74 (8th Cir. 1972).

Polk, 529 F.2d at 268.

       The enhanced injury/second collision doctrine was subsequently adopted by the
Missouri Court of Appeals in Cryts v. Ford Motor Co., 571 S.W.2d 683, 687 (Mo. Ct.
App. 1978). “The second collision doctrine merely extends the scope of liability of a
manufacturer to the situations in which the construction or design of its product has
caused separate or enhanced injuries in the course of an initial accident brought about
by an independent cause.” Id. The court set forth the elements to be proved in an
enhanced injury or second collision case:

      To recover under the second collision doctrine, the plaintiff has the burden
      of proving that the product was defective in condition or design


                                          -8-
       when it left the hands of the manufacturer. To establish that the product
       was defective, plaintiff must show that he was injured while using the
       product in its intended manner. Further, the plaintiff has the burden of
       proving that the product was unreasonably dangerous; i.e., the product
       must be dangerous to an extent beyond that which would be contemplated
       by the user with ordinary knowledge common to the community as to its
       characteristics. If there is evidence from which a jury could find that an
       unreasonably dangerous condition existed and that the defect caused the
       injury, the evidence is sufficient to support a jury verdict against the
       manufacturer.

Id. at 688 (internal citations omitted).

       Cryts focused on the elements of proof regarding the alleged defective design and
did not discuss the burden of proof to be utilized in apportioning liability for injuries
between the tortfeasor whose negligence caused the accident and the manufacturer of
the defective product.         The latter issue was addressed in Richardson v.
Volkswagenwerk, A.G., 552 F. Supp. 73 (W.D. Mo. 1982). Basing its view of
Missouri law on the Missouri Supreme Court’s decisions in Glick v. Ballentine Produce,
Inc., 396 S.W.2d 609 (Mo. 1965) and Barlow v. Thornhill, 537 S.W.2d 412 (Mo. 1976)
(en banc), the court held “that a strict liability defendant in a second collision case is to
be held jointly and severally liable as a concurrent tortfeasor whenever the jury finds
that the defendant’s defective product was a substantial factor in producing an
indivisible injury to the plaintiff.” Richardson, 552 F. Supp. at 81. Summarizing the
burden of proof it would apply, the court stated:

       [T]his Court concludes that a plaintiff’s burden of proof in a second
       collision-strict liability case should be deemed satisfied against the
       manufacturer if it is shown that the defective product was a substantial
       factor, rather than the sole factor, in producing damages over and above
       those which were probably caused as a result of the original collision.
       Furthermore, the extent of the manufacturer’s liability depends upon
       whether or not the injuries involved are divisible such that the injuries can

                                            -9-
       be clearly separated and attributed either to the manufacturer or the
       original tortfeasor. If the manufacturer’s conduct is found to be a
       substantial factor in causing an indivisible injury such as paraplegia,
       quadriplegia, death, etc., then absent a reasonable basis to determine
       which wrongdoer actually caused the harm, the defendants are jointly and
       severally liable for plaintiff’s total injuries.

Id. at 83.

      In McDowell v. Kawasaki Motors Corp. USA, 799 S.W.2d 854 (Mo. Ct. App.
1990), the Missouri Court of Appeals rejected Huddell and cited Richardson with
approval:

       To make a submissible case, the plaintiff need not prove with specificity
       those injuries actually caused by the negligence of the original tort-feasor
       and those caused by the specific defects in the product. The [Richardson]
       court stated that a strict liability defendant may be held “jointly and
       severally liable as a concurrent tort-feasor whenever the jury finds that the
       defendant’s defective product was a substantial factor [rather than the sole
       cause] in producing an indivisible injury to the plaintiff.” Richardson, 552
F. Supp. at 81. It was adequate in this case for plaintiffs to show that the
       fairing bracket was a substantial factor in producing the severe injury to
       James McDowell’s leg. Plaintiffs made a submissible case and the trial
       court did not err when it so held.
799 S.W.2d at 867.

       To the extent that its decisions have not already done so, we conclude that if
presented with the question, the Missouri Supreme Court would adopt the standard of
proof set forth in Richardson and McDowell by holding that a plaintiff in an enhanced
injury or second collision case involving an allegedly defective product need not prove
with specificity the injuries that flowed directly from the defect. Rather, the plaintiff has
the burden of proving that the defect was a substantial factor in producing damages

                                           -10-
over and above those which were probably caused as a result of the original impact or
collision.

                                          IV.

       The Basses submitted the testimony of several witnesses on the issue of the
existence, extent, and cause of Jerry Bass’s injuries. A physician/physiatrist and a
neuropsychologist testified that the damage to Jerry Bass’s brain and the symptoms of
that damage were the result of the closed head injury he received when his head struck
the windshield of the Ciera.

       The Basses’ principal witness on the issue of causation was H. Boulter Kelsey,
Jr., an adjunct professor of mechanical engineering at Washington University in St.
Louis and consulting engineer. Kelsey first testified generally regarding the physics of
the forces that impact upon the driver of an automobile involved in a head-on collision.
He described in extensive detail the increased force of impact the driver suffers when
excessive slack exists in the seatbelt:

      Q:     . . . Is excessive slack or any slack ever desirable in a seat belt
             design?

      A:     No, sir, slack is not desirable. . . . There’s no such thing as an
             adequate right amount of slack. The problem with slack is that
             when you have a slack belt, you have the body moving forward,
             accelerating, and then hitting the belt, so now we have added
             impact loading to the body from the belt itself, which is not present
             if there is no slack. . . . But as we go from that standard towards
             what we do in passenger cars, the less slack we can have the better
             the system will function in terms of containing the body and keeping
             it from moving into impact loading with something including the
             belt itself.



                                         -11-
Tr. Vol. IV at 579-80. And later:

      A:     The inclusion of a tension relief for comfort allows slack to be
             generated in the system. Any slack is bad. The greater the slack
             the worse it becomes. So the corollary or the actual thrust of that
             is if we design a system to eliminate the slack, then we have got a
             much more efficient safer seat belt system that will provide for the
             energy attenuation and reduction of injury to people in relatively
             low-speed collisions. Obviously if you hit a bridge abutment at 100
             miles an hour it’s not going to make a whole lot of difference in that
             circumstance. But if we have a relatively low-speed crash, the kind
             that happen all the time, the belt system will do a much better job
             protecting somebody if it is snug against the body at all times.

Tr. Vol. IV at 585-86. And finally:

      Q:     If you were subjected to an emergency situation, what would occur
             with that amount of slack that you just saw in the design?

      ....

      A:     The shoulder harness would have lost virtually all of its
             effectiveness. I had a loop that I could hold out here about eight
             inches in front of my chest instead of having a loop against my
             body. I wouldn’t say that it brings the shoulder harness
             effectiveness down to zero, but it very significantly reduced its
             ability to distribute the motion of the upper torso, and more injury
             will be the result. Depending on what the velocity of the crash is,
             how hard and heavy a crash it is, you’ll have more gross movement
             of the body than you would with the belt snug against it.

Tr. Vol. IV at 613-14 (emphasis supplied). According to Kelsey, then, because the
Ciera’s comfort feature allowed for excessive slack to be introduced in the shoulder



                                         -12-
strap of the seatbelt, it constituted an unreasonably dangerous design defect capable of
significantly enhancing any injuries suffered by a driver when an accident occurs. See
Tr. Vol. IV at 583-84.

       Next, Kelsey testified that, in his opinion, without the slack introduced in the
seatbelt by the comfort feature, Bass likely would not have struck the windshield at all:

      A:     It’s my opinion that the excessive slack generated by the window
             shade comfort feature allowed Jerry Bass’ upper torso to move
             forward far enough in this accident to strike the windshield, and had
             he had a snugly fitting shoulder belt, at the speed of this crash, I
             doubt that it would be possible for him to get near the windshield
             and have a head strike on the windshield.

Tr. Vol. IV at 610. In Kelsey’s opinion, the event that directly resulted in the injury to
Bass’s brain would not have occurred in the absence of the defective design that he
described:

      Q:     Would that have eliminated this whole issue of excessive slack?

      A:     Yes, sir.

      ....

      Q:     Would it have eliminated this incident?

      A:     Yes, sir, I believe so.

Tr. Vol. IV at 693.

      On cross-examination, Kelsey conceded the possibility that even if the seatbelt
system had met the standards he identified, Bass might have hit his head on the steering


                                          -13-
wheel rather than on the windshield. Kelsey steadfastly maintained, however, that the
force of any impact, and thus the severity of any injury, would likely have been greatly
reduced if the design defect that allowed excessive slack to develop had not been
present and Bass had been properly protected and restrained.

        Under Missouri law, “absolute certainty of causation is not required in a product
liability case and . . . ‘probative facts’ established by circumstantial evidence and
pointing to the desired conclusion with enough certainty to be reasonable and probable
is sufficient.” Duke v. Gulf & Western Mfg. Co., 660 S.W.2d 404, 410 n.3 (Mo. Ct.
App. 1983) (citing Lifritz v. Sears, Roebuck & Co., 472 S.W.2d 28, 32-33 (Mo. Ct.
App. 1971)); see also Miller v. Varity Corp., 922 S.W.2d 821, 826-27 (Mo. Ct. App.
1996) (causal connection established when plaintiff shows that absent the alleged
wrongful act, injury would not have been sustained); Klein v. General Elec. Co., 714
S.W.2d 896, 900 (Mo. Ct. App. 1986) (testimony of expert that product defect was
probable cause of incident may constitute substantial evidence); Asbridge v. General
Motors Corp., 797 S.W.2d 775, 779 (Mo. Ct. App. 1990) (“The jury was free to believe
the opinions of plaintiff’s expert on defect, unreasonable danger and causation”);
Sanders v. Wallace, 817 S.W.2d 511, 515 (Mo. Ct. App. 1991) (plaintiffs satisfy burden
of proof on causation by showing that injury is natural and probable consequence of
negligent act or omission).

       When viewed in the light most favorable to the Basses and giving them “the
benefit of all reasonable favorable inferences and disregarding defendant’s evidence
except insofar as it may aid the plaintiff’s case,” see Klugesherz v. American Honda
Motor Co., Inc., 929 S.W.2d 811, 813 (Mo. Ct. App. 1996), we conclude that the
evidence was sufficient to permit the jury to find that the comfort feature design
incorporated into the seatbelt system constituted an unreasonably dangerous defect that
was a substantial factor in producing injuries over and above those which would have
resulted had the seatbelt not been defectively designed.


                                         -14-
       Bass’s closed head injury and resulting brain damage was an indivisible injury
incapable of apportionment as a matter of law. See, e.g., Richardson, 552 F. Supp. at
84; Sanders, 817 S.W.2d at 517 (“An indivisible injury results when two or more causes
combine to produce a single injury incapable of division on any reasonable basis and
each is a substantial factor in bringing about the harm”). Thus, General Motors was
properly treated as a concurrent tortfeasor jointly and severally liable for Bass’s total
injuries. See Richardson, 552 F. Supp. at 83; Sanders, 817 S.W.2d at 517.

        In sum, then, because the record contains sufficient evidence to support the
verdict of the jury, we conclude that General Motors’ motion for judgment as a matter
of law was properly denied. Similarly, we conclude that the district court did not abuse
its discretion in denying General Motors’ alternative motion for a new trial.

                                           V.

       In preparation for litigation, the Basses’ previous counsel retained experts to
conduct an examination of the Cutlass Ciera. The car was photographed and videotaped
and a portion of the driver’s seatbelt was removed. The Basses then permitted the
automobile to be destroyed for salvage without first allowing General Motors the
opportunity to have its own experts examine the car. General Motors moved to dismiss
the action with prejudice as a sanction for the failure to preserve relevant evidence. The
district court denied this motion, but did impose sanctions upon the Basses by
precluding any testimony by experts who had examined the vehicle prior to its
destruction and by authorizing defense argument on and a jury instruction regarding the
adverse inference that could be drawn from the destruction of the vehicle. See Bass v.
General Motors Corp., 929 F. Supp. 1287, 1290 (W.D. Mo. 1996).

       A district court is vested with discretion to impose sanctions upon a party under
its inherent disciplinary power. See Sylla-Sawdon v. Uniroyal Goodrich Tire Co., 47
F.3d 277, 280 (8th Cir. 1995); Dillon v. Nissan Motor Co., Ltd., 986 F.2d 263, 267

                                          -15-
(8th Cir. 1993). We review the imposition of sanctions by the district court, and its
determinations regarding the factual basis for any sanctions, for an abuse of that
discretion. See id.; Sylla-Sawdon, 47 F.3d at 280. The ultimate issue to be determined,
therefore, “is not what we might have done if the situation had been presented to us
originally, but rather, whether the district court abused its discretion in imposing the
sanction.” Dillon, 986 F.2d at 267. In particular, “whether the extent of a sanction is
appropriate is a question peculiarly committed to the district court.” Id. at 268 (citing
Frumkin v. Mayo Clinic, 965 F.2d 620, 626-27 (8th Cir. 1992)).

       In addition to our deferential standard of review, “[t]here is a strong policy
favoring a trial on the merits and against depriving a party of his day in court.” Baker
v. General Motors Corp., 86 F.3d 811, 817 (8th Cir. 1996) (quoting Fox v. Studebaker-
Worthington, Inc., 516 F.2d 989, 996 (8th Cir. 1975)). This policy rests upon the
recognition “that the opportunity to be heard is a litigant’s ‘most precious right and
should be sparingly denied.’” Baker, 86 F.3d at 817 (quoting Edgar v. Slaughter, 548
F.2d 770, 773 (8th Cir. 1977)).

       The Basses’ conduct in permitting the car to be destroyed clearly warranted some
type of sanction. See, e.g., Dillon, 986 F.2d at 267 (“We do not hesitate in determining
that the findings in this case—a retained witness and counsel destroyed evidence that
they knew or should have known was relevant to imminent litigation—are sufficient for
imposing sanctions”). Without question, General Motors was prejudiced by the Basses’
failure to produce the Ciera. See id. at 267-68. Nevertheless, we are not persuaded that
the district court abused its discretion in declining to impose the ultimate sanction of
dismissal. We agree with the court that General Motors was capable of presenting an
adequate defense, and we conclude that the sanctions imposed were commensurate with
the Basses’ actions and that they fell within the realm of the court’s sound discretion.

      The judgment is affirmed.


                                         -16-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -17-